Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17167788 filed on 02/24/2021 is presented for examination by the examiner. Following the preliminary amendment filed on 02/04/2021, claims 1-13 have been canceled and claims 14-25 have been added by the Applicant. Another later claim set filed with the substitute specification of 03/05/2021 included the original claims 1-13, which are also the same claim as in parent application 16202906 filed on 11/28/2018. However, these claims were canceled in the preliminary amendment as noted above, and therefore are not examined. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of application 16202906 filed on 11/28/2018 that claims foreign priority to application JP 2017-228116, filed on 11/28/2017 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are not acceptable for examination purposes.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitations for “the object side surface and image side surface of the sixth lens having off-axial pole point” as recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Currently while the image-side surface of the sixth lens having an off-axis pole point is shown in some of the Figures, there is no drawing in any of the figures that shows also that the object-side surface of the sixth lens having an off-axis pole point. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the conditional expression (5) 
0.55<|r7|/f < 1.95  (5) in line 14 of the claim. However, this limitation is confusing because it is unclear as to what the symbol “r7” refers to or what does it mean? This symbol is not defined in any way in the claim, and therefore, the entire limitation above for conditional expression (5) is indefinite, since it is unclear how it can be understood and treated? It is suggested to amend the claim and clearly define the above term/symbol, in order to remove the indefiniteness issues. 
Claims 15-25 depend on claim 14 and therefore inherit the same deficiency. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuragi et al. US 20170322392 A1 (of record, see Information Disclosure Statement of 02/04/2021). 
In regard to independent claim 14 and claim 15, Katsuragi teaches (see Figs.  1- 22) an imaging lens (i.e. imaging lens, 1-2, 5, paragraphs [01, 08-15, 44-53, 91-999, 108-111]) comprising in order from an object side to an image side (i.e. from object side image side, Simg, along optical axis Z1, as depicted see e.g. Figs. 1, 3, 9, paragraphs [01, 08-15, 44-53, 91-999, 108-111], where mostly example 5 will be cited for brevity), 
a first lens having a convex surface facing the object side near an optical axis and a concave surface facing the image side near the optical axis (as positive L1 with convex object and concave image -side near Z1, tables 13-15,paragraphs [108-111]), 
a second lens having the meniscus shape having a convex surface facing the object side near the optical axis (as negative meniscus L2 with convex object side surface near Z1, tables 4-6, 25-27, tables 13-15,paragraphs [108-111]), 
a third lens having positive refractive power (L3 positive, tables 13-15,paragraphs [108-111]), 
a fourth lens having a concave surface facing the image side near the optical axis (as negative L4 with concave image side surface near Z1, tables 13-15,paragraphs [108-111]), 
a fifth lens having the convex surfaces facing the object side and the image side near the optical axis (as positive L5 with convex object- and image- side surface near Z1, tables 13-15,paragraphs [108-111]), and 
a sixth lens being a double-sided aspheric lens (i.e. as negative L6 with aspheric object- and image -side surfaces, tables 13-15,paragraphs [108-111]), 
wherein the object side surface and image side surface of the sixth lens having off-axial pole point (i.e. as object- and image- side surface of L6 have off-axial pole point, as depicted in Fig. 9, see Tables 13-15, paragraphs [108-111]), and below conditional expressions (1) and (2) are satisfied:
2.0 < (T4/f)x100 ≤ 8.2  (2)
0.55 < |r7|/f < 1.95  (5)
   (i.e. given values for T4 and f of the imaging lens, see tables 4-6, 25-27, tables 13-15,paragraphs [108-111], e.g. ex. 5 values 8.200, 1.818)
where T4: distance along the optical axis from the image-side surface of the fourth lens to the object- side surface of the fifth lens (.e. as interval L4-L5, tables 13-15, paragraphs [109-111]), and f: focal length of the overall optical system of the imaging lens (i.e. as focal length of imaging lens, see Fig. 9, Tables 13-15, paragraphs [108-111]). 
Katsuragi thus in example 5 discloses the claimed invention except for (T4/f)*100<7.9 (i.e. values for T4 and f of the imaging lens, see tables 13-15, paragraphs [108-111], ex. 5 value 8.200). However, it would have been obvious to one of ordinary skill before the effective filing date of the instant invention to adjust and optimize the on axis lens interval and focal length of the imaging lens to within the above range as in the similar example 9 of Katsuragi, and in order to favorably correct various aberrations while the imaging lens remains small-sized (see example 9, and paragraphs [60-63]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 16, Katsuragi teaches (see Figs. 1--3, 9) that a below conditional expression (1) is satisfied:  
11< vd4 < 36 (i.e. as Abbe number at d-ray of L4 is 23.9, e.g. tables 13-15,paragraphs [108-111])
where vd4: abbe number at d-ray of the fourth lens Abbe number at d-ray of L4 is 23.9, e.g. tables 13-15,paragraphs [108-111]). 
Regarding claim 17, Katsuragi teaches (see Figs. 1-3, 9) that a below conditional expression (3) is satisfied:  
-2.6 < (D2/f2)*100 < -0.7 (i.e. as thickness of L2 and focal length of L2, see tables 13-15, paragraphs [108-111], e.g. value -2.6).
where D2: thickness along the optical axis of the second lens, and f2: focal length of the second lens.
Katsuragi thus in example 5 discloses the claimed invention except for -2.5 <(D2/f2) (i.e. as thickness of L2 and focal length of L2, see tables 13-15, paragraphs [108-111], gives close  value -2.6). However, it would have been obvious to one of ordinary skill before the effective filing date of the instant invention to adjust and optimize the on axis lens thickness and focal length of the second lens to within the above range as in the similar example 9 of Katsuragi, and in order to favorably correct various aberrations while securing favorable performance and allowing for the imaging lens remains small-sized (see example 9, and paragraphs [60-63, 68]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 18, Katsuragi teaches (see Figs.  1-9) that a below conditional expression (4) is satisfied: 
    PNG
    media_image1.png
    15
    137
    media_image1.png
    Greyscale
 
(i.e. as per interval L1-L2, L2-L3, tables 13-15, paragraphs [108-111], e.g. value 0.081), 
where T1: distance along the optical axis from the image-side surface of the first lens to the object-side surface of the second lens, and T2: distance along the optical axis from the image-side surface of the second lens to the object- side surface of the third lens (i.e. as per interval L1-L2, L2-L3, tables 13-15, paragraphs [108-111]). 
Regarding claim 19, Katsuragi teaches (see Figs.  1-4, 15, 22) that a below conditional expression (6) is satisfied: 
    PNG
    media_image2.png
    15
    167
    media_image2.png
    Greyscale
 (i.e. as per interval L3-L4, and f of imaging lens, tables 13-15, paragraphs [108-111], e.g. value 3.4). 
where T3: distance along the optical axis from the image-side surface of the third lens to the object-side surface of the fourth lens, and f: focal length of the overall optical system of the imaging lens (i.e. as per interval L3-L4, and f of imaging lens,  from tables 13-15, paragraphs [108-111], gives the of 3.4). 
Katsuragi thus in example 5 discloses the claimed invention except for 3.5 <(T3/f)*100 (i.e. v interval L3-L4, and f of imaging lens, tables 13-15, paragraphs [108-111], gives a close value 3.4). However, it would have been obvious to one of ordinary skill before the effective filing date of the instant invention to adjust and optimize the on axis lens interval and focal length of the imaging lens to within the above range as in the similar example 9 of Katsuragi, and in order to favorably correct various aberrations while the imaging lens remains small-sized (see example 9, and paragraphs [60-63]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 21, Katsuragi teaches (see Figs.  1-4, 15, 22) that a below conditional expression (8) is satisfied:
0.3 < f5/f <1.2 (i.e. as per focal length of L5, and f of imaging lens, tables 13-15, paragraphs [108-111], e.g. value 0.54)
where f5: focal length of the fifth lens, and f: focal length of the overall optical system of the imaging lens (as focal length of L5, and f of imaging lens, tables 13-15, paragraphs [108-111]). 
Regarding claim 22, Katsuragi teaches (see Figs.  1-4, 15, 22) that a below conditional expression (9) is satisfied: 
    PNG
    media_image3.png
    15
    124
    media_image3.png
    Greyscale
 
(i.e. as per focus of L1, L4, as f1, f4, tables 13-15, paragraphs [108-111], value -0.19)
where f1: focal length of the first lens, and f4: focal length of the fourth lens (i.e. as per focus of f1, f4, tables 13-15, paragraphs [108-111]). 
Regarding claim 24, Katsuragi teaches (see Figs.  1-4, 15, 22) that a below conditional expression (11) is satisfied: 
    PNG
    media_image4.png
    15
    111
    media_image4.png
    Greyscale
 (i.e. as per r3 object side radius of L2 and f of imaging lens, tables 13-15, paragraphs [108-111], e.g. value 1.80),
where r3: paraxial curvature radius of the object-side surface of the second lens, and f: focal length of the overall optical system of the imaging lens (i.e. as per r3 object side radius of L2 and f of imaging lens, tables 13-15, paragraphs [108-111]).  


 Potentially Allowable Subject Matter

Claims 20, 23 and 25  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIN PICHLER/Primary Examiner, Art Unit 2872